Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-22 are now presented in the case

Priority
Applicant's claim for the benefit of a prior-filed Provisional application 61/666179 filed on 06/29/2012 is acknowledged. 

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, line 5 recites the phrase “cause the system to;” which should be “cause the system to:
For the informalities above and wherever else they may occur appropriate correction is required.

Information Disclosure Statement
The information disclosure statement submitted on 09/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 8-15, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 20100275128 A1 hereinafter Ward) in view of Chow et al. (US 20130086501 A1 hereinafter Chow). 

As to independent claim 2, Ward teaches a system for visualization of electronic content, the system comprising: a processor; a memory having stored thereon instructions that are executable by the processor to cause the system to; [system with processors and memory ¶42-43]
acquire electronic content comprising a plurality of mentions, wherein each mention of the plurality of mentions comprises an instance of electronic content having attribution to a single author; [gather information such as posts/comments and author ¶56]
ascertain a tone of each mention of the plurality of mentions from one or more words within the mention; [uses keywords to determine opinion/sentiment (tone) ¶64, ¶107 "determine an author's opinion on a topic"]
define a monitor with one or more criteria specifying characteristics of mentions; [determines topic matching criteria ¶64 "Each topic can contain an unlimited number of keyphrases that work as the first tier of pattern matching"]
identify mentions of the plurality of mentions that match the one or more criteria of the monitor; and [matches content and topics ¶64-65, ¶107]
provide a visualization of the identified mentions to a display of a computing device, the visualization comprising a plurality of graphical depictions that are representative of at least a portion of the identified mentions, each graphical depiction of the plurality of graphical depictions representative of one corresponding mention of the plurality of mentions, [Fig. 14 illustrates orbs representing topics of posts ¶119"Each `orb` pictured represents a topic"]
wherein each graphical depiction visualizes the tone of the corresponding mention.[Fig. 14 illustrates sentiment on a graph with orbs (depictions) ¶119 "The position of the orb against the red-to-green background represents that topic's sentiment, and the size of the orb represents that topic's post volume."]
Ward does not specifically teach each graphical depiction visualized on a timeline that is representative of a period of time corresponding to when at least a portion of the collected electronic content was initially on one or more electronic platforms, wherein each graphical depiction is visualized on the timeline at a position on the timeline corresponding to a time at which the corresponding mention was initially on an electronic platform.
However, Chow teaches each graphical depiction visualized on a timeline that is representative of a period of time corresponding to when at least a portion of the collected electronic content was initially on one or more electronic platforms, [Fig. 3-6 Illustrates timeline depiction of event group content ¶24-25]
wherein each graphical depiction is visualized on the timeline at a position on the timeline corresponding to a time at which the corresponding mention was initially on an electronic platform, and [Fig. 3 Illustrates event content on timeline according to date ¶24 "positioned within timeline 300 based on a date and/or time associated with each of the event"]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the reputation interface disclosed by Ward by incorporating the graphical depiction visualized on a timeline that is representative of a period of time corresponding to when at least a portion of the collected electronic content was initially on one or more electronic platforms, wherein each graphical depiction is visualized on the timeline at a position on the timeline corresponding to a time at which the corresponding mention was initially on an electronic platform disclosed by Chow because both techniques address the same field of displaying information on timelines and by incorporating Chow into Ward improves interfaces for smaller screens with expandable content for simple views of information [Chow ¶2-3]

As to dependent claim 3, the rejection of claim 2 is incorporated. Ward and Chow further teach wherein the graphical depiction visualizes the tone using color. [Ward ¶102 "Color, shading or pattern type of the icons 1410, 1415 may correspond to prevailing sentiment (e.g., green for positive, red for negative, grey for neutral, and orange for mixed)"]

As to dependent claim 4, the rejection of claim 2 is incorporated. Ward and Chow further teach wherein the tone is one of positive, neutral, and negative. [Ward ¶102 "Color, shading or pattern type of the icons 1410, 1415 may correspond to prevailing sentiment (e.g., green for positive, red for negative, grey for neutral, and orange for mixed)"]
    
As to dependent claim 8, the rejection of claim 2 is incorporated. Ward and Chow further teach provide with the visualization a textual depiction providing additional information about a given mention, in response to user manipulation of a corresponding graphical depiction of the given mention.[Chow expands to show additional information as illustrated in Fig. 7, ¶3 " displaying an expanded view of the event group over the timeline in response to a first user interaction"]

As to dependent claim 9, the rejection of claim 8 is incorporated. Ward and Chow further teach wherein the additional information about the mention further comprises information about the author of the mention, including one or more indicators conveying information regarding a tone of other mentions attributed to the author. [Ward authors sentiment in a authority map with icons Fig. 11, ¶108 "displaying an author or site's sentiment in the Authority Map"]

As to dependent claim 10, the rejection of claim 2 is incorporated. Ward and Chow further teach display with the visualization an indication of related mentions by displaying, on the timeline, one or more lines each representing a connection between the corresponding graphical depictions of the related mentions.[Chow connected icons on timeline Fig. 6 620 ¶33 "620 is displayed as a stack of bubble-shaped icons"]

As to dependent claim 11, the rejection of claim 2 is incorporated. Ward and Chow further teach wherein the period of time is one of: a known time period; and an estimated time period.[Chow specified period of time ¶15]

As to dependent claim 12, the rejection of claim 2 is incorporated. Ward and Chow further teach wherein initially on the one or more electronic platforms comprises one of: when provided to the one or more electronic platforms; and when initially visible on the one or more electronic platforms. [Ward blogs, email social network platforms ¶5, ¶55]

As to independent claim 13, Ward teaches a computer-implemented method for visualization of electronic content, the method comprising: acquiring electronic content comprising a plurality of mentions, wherein a mention comprises a single instance of electronic content with attribution to a single author; [gather information such as posts/comments and author ¶56]
ascertaining a tone of each mention of the plurality of mentions from one or more words within the mention; [uses keywords to determine opinion/sentiment (tone) ¶64, ¶107 "determine an author's opinion on a topic"]
defining a monitor comprising one or more criteria specifying characteristics of mentions; [determines topic matching criteria ¶64 "Each topic can contain an unlimited number of keyphrases that work as the first tier of pattern matching"]
presenting on a computing device display a timeline representative of a period of time; and [Fig. 14 illustrates timelines ¶119"Each `orb` pictured represents a topic"]
presenting on the computing device display a plurality of graphical depictions that are representative of at least a portion of the received electronic content that matches the one or more criteria of the monitor, [Fig. 14 illustrates orbs representing topics of posts ¶119" timeline, each line represents a topic"]
each graphical depiction of the plurality of graphical depictions corresponding to a single mention of the plurality of mentions,[Fig. 14 illustrates orbs representing topics of posts ¶119"Each `orb` pictured represents a topic"]
each graphical depiction visualizing the tone of the corresponding single mention.[Fig. 14 illustrates sentiment on a graph with orbs (depictions) ¶119 "The position of the orb against the red-to-green background represents that topic's sentiment, and the size of the orb represents that topic's post volume."]
Ward does not specifically teach each graphical depiction presented on the timeline at a position corresponding to a time at which the corresponding mention was initially on an electronic platform,
However, Chow teaches each graphical depiction presented on the timeline at a position corresponding to a time at which the corresponding mention was initially on an electronic platform, [Fig. 3-6 Illustrates timeline depiction of event group content ¶24-25]
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the reputation interface disclosed by Ward by incorporating the each graphical depiction presented on the timeline at a position corresponding to a time at which the corresponding mention was initially on an electronic platform disclosed by Chow because both techniques address the same field of displaying information on timelines and by incorporating Chow into Ward improves interfaces for smaller screens with expandable content for simple views of information [Chow ¶2-3]

As to dependent claim 14, the rejection of claim 13 is incorporated. Ward and Chow further teach wherein a color of the graphical depiction visualizes the tone. [Ward ¶102 "Color, shading or pattern type of the icons 1410, 1415 may correspond to prevailing sentiment (e.g., green for positive, red for negative, grey for neutral, and orange for mixed)"]

As to dependent claim 15, the rejection of claim 13 is incorporated. Ward and Chow further teach wherein the tone is one of positive, neutral, and negative. [Ward ¶102 "Color, shading or pattern type of the icons 1410, 1415 may correspond to prevailing sentiment (e.g., green for positive, red for negative, grey for neutral, and orange for mixed)"]

As to dependent claim 19, the rejection of claim 13 is incorporated. Ward and Chow further teach providing with the visualization a textual depiction providing additional information about a given mention, in response to user manipulation of a corresponding graphical depiction of the given mention. [Chow expands to show additional information as illustrated in Fig. 7, ¶3 " displaying an expanded view of the event group over the timeline in response to a first user interaction"]

As to dependent claim 20, the rejection of claim 13 is incorporated. Ward and Chow further teach wherein the additional information about the mention further comprises information about the author of the mention, including one or more indicators conveying information regarding a tone of other mentions attributed to the author.[Ward authors sentiment in a authority map with icons Fig. 11, ¶108 "displaying an author or site's sentiment in the Authority Map"]

As to dependent claim 21, the rejection of claim 13 is incorporated. Ward and Chow further teach displaying with the visualization an indication of related mentions by displaying, on the timeline, one or more lines each representing a connection between the corresponding graphical depictions of the related mentions. [Chow connected icons on timeline Fig. 6 620 ¶33 "620 is displayed as a stack of bubble-shaped icons"]

As to dependent claim 22, the rejection of claim 13 is incorporated. Ward and Chow further teach wherein ascertaining a tone of each mention further comprises considering information regarding a tone of other mentions attributed to the author. [Ward gather information such as posts/comments and author ¶56]

Claims 5 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward in view of Chow, as applied in the rejection of claim 2 and 16 above, and further in view of Sastri (US 20120246054 A1 hereinafter Sastri). 

As to dependent claim 5, Ward and Chow teach all the limitations of claim 2 that is incorporated.  
Ward and Chow do not specifically teach wherein the tone is one of humorous, political, opinionated, factual, and sarcastic
However, Sastri teaches wherein the tone is one of humorous, political, opinionated, factual, and sarcastic. [Sastri ascertain opinion and sentiments related to facts ¶5, ¶40 "differentiated from facts"]
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the social interface disclosed by Ward and Chow by incorporating the wherein the tone is one of humorous, political, opinionated, factual, and sarcastic disclosed by Sastri because all techniques address the same field of displaying information on social graphs and by incorporating Sastri into Ward and Chow improves depiction of sentiment with real-time processing of social messages [Sastri ¶17]

As to dependent claim 16, Ward and Chow teach all the limitations of claim 13 that is incorporated.  
Ward and Chow do not specifically teach wherein the tone is one of humorous, political, opinionated, factual, and sarcastic
However, Sastri teaches wherein the tone is one of humorous, political, opinionated, factual, and sarcastic. [Sastri ascertain opinion and sentiments related to facts ¶5, ¶40 "differentiated from facts"]
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the social interface disclosed by Ward and Chow by incorporating the wherein the tone is one of humorous, political, opinionated, factual, and sarcastic disclosed by Sastri because all techniques address the same field of displaying information on social graphs and by incorporating Sastri into Ward and Chow improves depiction of sentiment with real-time processing of social messages [Sastri ¶17]

Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward in view of Chow, as applied in the rejection of claim 2 and 16 above, and further in view of Twiss et al. (US 20110113348 A1 hereinafter Twiss). 

As to dependent claim 7, Ward and Chow teach all the limitations of claim 2 that is incorporated.  
Ward and Chow do not specifically teach receive input designating a marking of a desired mention; and display the marking on the graphical depiction corresponding to the desired mention.
However, Twiss teaches receive input designating a marking of a desired mention; and [Highlight (mark) desired icons on a timeline (Fig. 9B) ¶65 "a cursor 956b is positioned over meta-icon 998a such that collaboration events, e.g., telephone calls, represented by icons are highlighted on timeline "]
display the marking on the graphical depiction corresponding to the desired mention. [display of icons related to 998 Fig. 9B ¶65 "a cursor 956b is positioned over meta-icon 998a such that collaboration events, e.g., telephone calls, represented by meta-icon 998 are highlighted on timeline 948b"]
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the social interface disclosed by Ward and Chow by incorporating the wherein the tone is one of humorous, political, opinionated, factual, and sarcastic disclosed by Sastri because all techniques address the same field of displaying information on social graphs and by incorporating Sastri into Ward and Chow improves depiction of sentiment with real-time processing of social messages [Sastri ¶17]

As to dependent claim 18, Ward and Chow teach all the limitations of claim 13 that is incorporated.  
Ward and Chow do not specifically teach receive input designating a marking of a desired mention; and display the marking on the graphical depiction corresponding to the desired mention.
However, Twiss teaches receive input designating a marking of a desired mention; and [Highlight (mark) desired icons on a timeline (Fig. 9B) ¶65 "a cursor 956b is positioned over meta-icon 998a such that collaboration events, e.g., telephone calls, represented by icons are highlighted on timeline "]
display the marking on the graphical depiction corresponding to the desired mention. [display of icons related to 998 Fig. 9B ¶65 "a cursor 956b is positioned over meta-icon 998a such that collaboration events, e.g., telephone calls, represented by meta-icon 998 are highlighted on timeline 948b"]
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the social interface disclosed by Ward and Chow by incorporating the wherein the tone is one of humorous, political, opinionated, factual, and sarcastic disclosed by Sastri because all techniques address the same field of displaying information on social graphs and by incorporating Sastri into Ward and Chow improves depiction of sentiment with real-time processing of social messages [Sastri ¶17]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Chew et al. (US 20160171764 A1) teaches geometric shapes that have a visual representation of sentiment associated with topics. (see ¶25)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143